     Case 2:20-cv-01066-WBS-DB Document 16 Filed 04/15/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ROGELIO MAY RUIZ,                       No. 2:20-cv-1066 WBS DB
13                  Plaintiff,

14        v.                                 ORDER
15   J. ROSSI, et al.,

16                  Defendant.

17

18                                 ----oo0oo----

19               Plaintiff, a state prisoner proceeding pro se, has

20   filed this civil rights action seeking relief under 42 U.S.C. §

21   1983.     The matter was referred to a United States Magistrate

22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23               On March 25, 2021, the magistrate judge filed findings

24   and recommendations herein which were served on plaintiff and

25   which contained notice to plaintiff that any objections to the

26   findings and recommendations were to be filed within fourteen

27   days.     (Docket No. 14.)   The findings and recommendations

28   recommended that the court deny plaintiff’s request to reconsider
                                         1
     Case 2:20-cv-01066-WBS-DB Document 16 Filed 04/15/21 Page 2 of 2


1    the denial of his motion to appoint counsel and/or an interpreter

2    and the denial of his motion to proceed in forma pauperis.

3    Plaintiff has filed objections to the findings and

4    recommendations, and in the objections once again requests the

5    appointment of counsel and/or an interpreter.        (Docket No. 15.)

6               In accordance with the provisions of 28 U.S.C. §

7    636(b)(1)(C) and Local Rule 304, this court has conducted a de

8    novo review of this case.     Having carefully reviewed the entire

9    file, the court finds the findings and recommendations to be

10   supported by the record and by proper analysis, both with respect

11   to the denial of counsel and/or an interpreter and the denial of

12   the request to proceed in forma pauperis.        For the same reasons,

13   the court will deny plaintiff’s request in his most recent

14   objections for appointment of counsel and/or an interpreter.

15              Accordingly, IT IS HEREBY ORDERED that:

16              1.   The findings and recommendations filed March 25,

17   2021, are adopted in full;

18              2.    Plaintiff’s motion for reconsideration (Docket No.

19   13) is denied;

20              3.   Plaintiff’s request for appointment of counsel

21   and/or an interpreter (Docket No. 15) is denied.

22   Dated:   April 15, 2021

23

24

25

26

27

28
                                         2
